DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 & 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albrecht et al. (US 6,188,532).
In regard to claim 1, Albrecht et al. discloses a derivation device (Figure 12) that derives a reading path for a reading element in a case where a plurality of pieces of data to be read are read from a recording medium (see Figures 1-3), the device comprising: a memory (210); and a processor coupled to the memory (as shown in Figure 12)  and configure to: derive a value representing a recording density of the data for each of a plurality of areas in which the plurality of pieces of the data to be read are recorded (column 5, lines 1-8: “format sensing is by way of a unique structural feature provided on an otherwise standard tape cartridge, such that the feature distinguishes between high density and low density tape track standard formats.”), and derive a path for sequentially reading the data as the reading path for an area in which the value representing the recording density is equal to or larger than a predetermined threshold value (patent claim 1: “a primary head positioning mechanism secured to the base at a first location along the tape path for positioning a primary multi-channel write/read head assembly for writing and reading user digital data in accordance with the standard high density track layout”), and derives the reading path according to a predetermined path determination method for an area in which the value representing the recording density is less than the threshold value (patent claim 1: “a primary head positioning mechanism secured to the base at a first location along the tape path for positioning a primary multi-channel write/read head assembly for writing and reading user digital data in accordance with the standard high density track layout”; column 9, lines 10-13: “ A switch 220 switches read paths of the IC 212 from the primary head 126 to the secondary head 144 whenever a lower density standard format tape is sensed within the unit 100.”).
In regard to claim 2, Albrecht et al. discloses that the threshold value is a value that is smaller as the area is wider (see Figures 1-3).
In regard to claim 6, Albrecht et al. discloses that the recording medium is a magnetic tape (see Figures 1-3).
Claims 7-9 have limitations that are believed to be similar to and/or encompassed by the limitations of claim 1, and are therefore rejected on the same grounds.
Note: in regard to claim 9, the limitations “wherein the plurality of areas are configured such that a reading element reads the data according to a path for sequentially reading the data for an area in which a value representing a recording density of the data, which is derived for each of the plurality of areas, is equal to or larger than a predetermined threshold value, and the reading element reads the data according to a reading path derived according to a predetermined path determination method for an area in which the value representing the recording density is less than the threshold value” mostly describe the manner in which the “reading element” operates, or how the reading element is used with the magnetic tape. The reading element and the functions performed by the reading element do not limit the structure of the claimed “magnetic tape” to which claim 9 is directed. Therefore, any prior art reference that teaches “a magnetic tape comprising a plurality of areas in which a plurality of pieces of data to be read are recorded” would anticipate claim 9.
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on May 20, 2022 have been fully considered but they are not persuasive.
Applicant’s main argument is that the recitation in claim 1 that “a first derivation unit that derives a value representing a recording density” means that some kind of calculation is performed to derive a value representing a recording density (see page 8 of Remarks). The Examiner disagrees. There is no recitation of “calculation” in the claims. The term “derive” is synonymous with “acquire” or “obtain”. In Albrecht, sensors are utilized to obtain and acquire, i.e., “derive” structural features that distinguish between high density and low density tape track standard formats. Therefore, the rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688